     6:19-cv-00237-SPS Document 20 Filed in ED/OK on 11/10/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF OKLAHOMA

KAREN D. SANTILLANA-                         )
WOLF,                                        )
                                             )
                      Plaintiff,             )
v.                                           )       Case No. CIV-19-237-SPS
                                             )
ANDREW M. SAUL,                              )
Commissioner of the Social                   )
Security Administration, 1                   )
                                             )
                      Defendant.             )

                                 OPINION AND ORDER

       The claimant Karen D. Santillana-Wolf requests judicial review of a denial of

benefits by the Commissioner of the Social Security Administration pursuant to 42 U.S.C.

§ 405(g). She appeals the Commissioner’s decision and asserts that the Administrative

Law Judge (“ALJ”) erred in determining she was not disabled. For the reasons discussed

below, the Commissioner’s decision is hereby REVERSED and the case REMANDED to

the ALJ for further proceedings.

                       Social Security Law and Standard of Review

       Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if h[er] physical or mental impairment or impairments are of such severity that



 1
   On June 4, 2019, Andrew M. Saul became the Commissioner of Social Security. In accordance
with Fed. R. Civ. P. 25(d), Mr. Saul is substituted for Nancy A. Berryhill as the Defendant in this
action.
      6:19-cv-00237-SPS Document 20 Filed in ED/OK on 11/10/20 Page 2 of 9




[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of substantial gainful work which

exists in the national economy[.]” Id. § 423 (d)(2)(A). Social security regulations

implement a five-step sequential process to evaluate a disability claim. See 20 C.F.R.

§§ 404.1520, 416.920. 2

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164 (10th

Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Secretary of Health & Human Services, 933 F.2d 799, 800



 2
   Step one requires the claimant to establish that she is not engaged in substantial gainful activity,
as defined by 20 C.F.R. §§ 404.1510, 416.910. Step two requires the claimant to establish that she
has a medically severe impairment (or combination of impairments) that significantly limits her
ability to do basic work activities. Id. §§ 404.1521, 416.921. If the claimant is engaged in
substantial gainful activity, or if her impairment is not medically severe, disability benefits are
denied. At step three, the claimant’s impairment is compared with certain impairments listed in
20 C.F.R. pt. 404, subpt. P, app. 1. If the claimant suffers from a listed impairment (or impairments
“medically equivalent” to one), she is determined to be disabled without further inquiry.
Otherwise, the evaluation proceeds to step four, where the claimant must establish that she lacks
the residual functional capacity (RFC) to return to her past relevant work. The burden then shifts
to the Commissioner to establish at step five that there is work existing in significant numbers in
the national economy that the claimant can perform, taking into account her age, education, work
experience and RFC. Disability benefits are denied if the Commissioner shows that the claimant’s
impairment does not preclude alternative work. See generally Williams v. Bowen, 844 F.2d 748,
750-51 (10th Cir. 1988).

                                                 -2-
     6:19-cv-00237-SPS Document 20 Filed in ED/OK on 11/10/20 Page 3 of 9




(10th Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality

of evidence must take into account whatever in the record fairly detracts from its weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                Claimant’s Background

       The claimant was fifty-one years old at the time of the administrative hearing

(Tr. 27, 197). She has a high school equivalent education and no past work (Tr. 33, 54).

The claimant alleges that she has been unable to work since an amended onset date of

September 9, 2016, due to hepatitis C, borderline personality, cirrhosis of the liver, and

depression (Tr. 53, 252).

                                   Procedural History

       On September 9, 2016, the claimant applied for supplemental security income

benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-85 (Tr. 12, 197-

202). Her application was denied. ALJ Doug Gabbard, II conducted an administrative

hearing and determined that the claimant was not disabled in a written opinion dated July

31, 2018 (Tr. 12-21). The Appeals Council denied review, so the ALJ’s written opinion is

the Commissioner’s final decision for purposes of this appeal. See 20 C.F.R. § 416.1481.

                       Decision of the Administrative Law Judge

       The ALJ made his decision at step five of the sequential evaluation. He found the

claimant could perform light work as defined in 20 C.F.R. § 416.967(b) with the

nonexertional limitations of avoiding concentrated exposure to dust, gases, fumes, odors,

and other pulmonary irritants; unskilled work which is simple, repetitive, and routine;


                                            -3-
     6:19-cv-00237-SPS Document 20 Filed in ED/OK on 11/10/20 Page 4 of 9




supervision that is simple, direct, and concrete; interpersonal contact with supervisors and

co-workers must be incidental to the work performed, e. g., assembly worker; no

requirement to work at fast-paced production line speeds; occasional workplace changes;

and no contact with the general public (Tr. 16). The ALJ then concluded that although the

claimant had no past relevant work, she was nevertheless not disabled because there was

work she could perform in the national economy, e. g., inspector/packager, electrical

accessories assembler (Tr. 20-21).

                                          Review

       The claimant contends that the ALJ erred by failing to: (i) evaluate all of her

impairments at step two, (ii) account for all of her impairments in formulating the RFC,

(iii) properly evaluate the medical opinion evidence, (iv) pose a hypothetical question to

the vocational expert (“VE”) that includes all her limitations, and (v) identify jobs existing

in significant numbers that she could perform. The Court agrees the ALJ did not properly

evaluate the state agency physicians’ opinion, and the decision of the Commissioner must

therefore be reversed and the case remanded for further proceedings.

       The ALJ found the claimant had the severe impairments of chronic liver disease

(hepatitis C and liver cirrhosis), chronic obstructive pulmonary disorder, and affective,

anxiety, and substance addiction (alcohol, meth, and marijuana) disorders, but that her

tobacco addiction, migraines, right knee and ankle pain, and vision problems were

nonsevere (Tr. 14-15). The relevant medical evidence reveals that providers at Green

County Behavioral Health Services treated the claimant for depression and/or

posttraumatic stress disorder between September 2017 and May 2018 (Tr. 498-538). The


                                             -4-
     6:19-cv-00237-SPS Document 20 Filed in ED/OK on 11/10/20 Page 5 of 9




claimant generally reported that her medications worked well without side effects, but at a

follow-up appointment on May 2, 2018, she reported she was “ridiculously sleepy” and

had no energy (Tr. 522).

       On November 15, 2016, Kathleen Ward, Ph.D. performed a consultative mental

status examination of the claimant (Tr. 432-35). Dr. Ward observed that the claimant

appeared nervous, and abruptly and genuinely became tearful as she discussed her history

(Tr. 434). She estimated the claimant’s intellectual abilities were above seventy and noted

the claimant had limited deficits in social judgment and problem solving (Tr. 434). Dr.

Ward’s examination was normal, and she diagnosed the claimant with posttraumatic stress

disorder (“PTSD”), bipolar I disorder, methamphetamine use disorder, alcohol use

disorder, and opioid use disorder (Tr. 435).

       On November 22, 2016, state agency psychologist Kieth McKee, Ph.D. completed

a Psychiatric Review Technique form, and found that the claimant’s mental impairments

consisted of affective disorders, anxiety disorders, and substance addiction disorders, and

that she was moderately impaired in the functional categories of daily living, maintaining

social functioning, and maintaining concentration, persistence, or pace (Tr. 67-68). Dr.

McKee also completed a mental RFC assessment and found that the claimant was markedly

limited in her ability to understand, remember, and carry out detailed instructions and to

interact appropriately with the general public, and was moderately limited in her ability to

work with or in proximity to others without being distracted by them and to respond

appropriately to changes in the work setting (Tr. 71-72). In the written comments section,

Dr. McKee stated the following:


                                               -5-
     6:19-cv-00237-SPS Document 20 Filed in ED/OK on 11/10/20 Page 6 of 9




       Claimant retains sufficient concentration, memory and general cognitive
       abilities to understand, remember and carry out simple tasks involving
       objects and/or non-complex date with routine super vision w[ith] the capacity
       for [concentration, persistence, or pace] for 1-3 st[e]p instructions for 2hr
       periods over the course of a normal work day/week. Claimant retains
       adequate social skills to respond/relate appropriately to supervisors and
       coworkers on a superficial work basis and to perform work where interaction
       with others is incidental to work performed. Claimant limited to work
       situations that do not involve interaction with the general public. Clamant is
       aware of basic hazards and can adapt to a lower stress environment that does
       not involve numerous changes in daily routing or work duties.

(Tr. 72). These findings were affirmed on review (Tr. 87-89).

       In his written opinion, the ALJ summarized the claimant’s testimony as well as the

medical evidence in the record. In discussing the opinion evidence, he gave partial weight

to Dr. Ward’s opinion because it was consistent with the claimant’s behavioral treatment

records (Tr. 19). As to Dr. McKee’s opinion, the ALJ summarized some of his assessment

and gave it great weight because it was consistent with the medical evidence (Tr. 19). The

claimant argues that despite affording his opinion great weight, the ALJ nevertheless failed

to properly assess Dr. McKee’s opinion because he failed to account for his finding that

the claimant could understand, remember, and carry out simple tasks involving objects

and/or noncomplex data and adapt to a lower stress work environment. The Court agrees

the ALJ failed to account for Dr. McKee’s limitation that the claimant could adapt to a

lower stress work environment.

       Social Security Ruling 96–6p instructs that the ALJ “must consider and evaluate

any assessment of the individual's RFC by a State agency medical or psychological

consultant and by other program physicians and psychologists.” 1996 WL 374180, at *4




                                            -6-
     6:19-cv-00237-SPS Document 20 Filed in ED/OK on 11/10/20 Page 7 of 9




(July 2, 1996). 3 These opinions are to be treated as medical opinions from non-examining

sources.   Id. at *2.    Although the ALJ is not bound by a state agency physician's

determination, he cannot ignore it and must explain the weight given to the opinion in his

decision. Id. See also Valdez v. Barnhart, 62 Fed. Appx. 838, 841 (10th Cir. 2003) (“If an

ALJ intends to rely on a non-examining source's opinion, he must explain the weight he is

giving it.”) [unpublished opinion], citing 20 C.F.R. § 416.927(f)(2)(ii). Here, the ALJ gave

great weight to Dr. McKee’s opinion, but did not mention Dr. McKee’s finding that the

claimant required a lower stress work environment and did not explain how such limitation

was accounted for in the RFC or why it was rejected. This is improper picking and

choosing. See, e.g., Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004) (noting that

the ALJ may not “pick and choose among medical reports, using portions of evidence

favorable to his position while ignoring other evidence.”), citing Switzer v. Heckler, 742

F.2d 382, 385–86 (7th Cir. 1984) (“Th[e] report is uncontradicted and the Secretary's

attempt to use only the portions favorable to her position, while ignoring other parts, is

improper.”) [citations omitted].

       Since the ALJ failed to conduct the appropriate analysis regarding the opinion

evidence in the record, his RFC thus fails to account for all the evidence in the record.

“The RFC assessment must include a narrative discussion describing how the evidence




 3
    Soc. Sec. Rul. 96-6p was rescinded and replaced by Soc. Sec. Rul. 17-2p for claims filed on or
after March 27, 2017. See Soc. Sec. Rul. 17-2p, 2017 WL 3928306 (Mar. 27, 2017). Because the
claimant filed her application on September 9, 2016, Soc. Sec. Rul. 96-6p applies in this case.



                                               -7-
     6:19-cv-00237-SPS Document 20 Filed in ED/OK on 11/10/20 Page 8 of 9




supports each conclusion, citing specific medical facts (e. g., laboratory findings) and

nonmedical evidence (e. g., daily activities, observations).” Soc. Sec. Rul. 96-8p, 1996

WL 374184, at *7 (July 2, 1996). “When the ALJ has failed to comply with SSR 96-8p

because he has not linked his RFC determination with specific evidence in the record, the

court cannot adequately assess whether relevant evidence supports the ALJ’s RFC

determination.” Jagodzinski v. Colvin, 2013 WL 4849101, at *2 (D. Kan. Sept. 11, 2013),

citing Brown v. Commissioner of the Social Security Administration, 245 F. Supp. 2d 1175,

1187 (D. Kan. 2003). “[I]t is incumbent on the ALJ to comply with SSR 96-8p by

providing a narrative explanation for his RFC finding that plaintiff can perform [the] work,

citing to specific medical facts and/or nonmedical evidence in support of his RFC

findings.” Jagodzinski, 2013 WL 4849101, at *2.

       Because the ALJ failed to properly evaluate the evidence available in the record, the

decision of the Commissioner should be reversed and the case remanded to the ALJ for a

proper analysis in accordance with the appropriate standards. If such analysis results in

adjustment to the claimant’s RFC, the ALJ should re-determine what work, if any, the

claimant can perform and ultimately whether he is disabled.

                                       Conclusion

       In summary, the Court FINDS that correct legal standards were not applied by the

ALJ, and the Commissioner’s decision is therefore not supported by substantial evidence.

The decision of the Commissioner decision is accordingly hereby REVERSED and the

case REMANDED for further proceedings consistent herewith.




                                            -8-
6:19-cv-00237-SPS Document 20 Filed in ED/OK on 11/10/20 Page 9 of 9




 DATED this 10th day of November, 2020.



                         ______________________________________
                         STEVEN P. SHREDER
                         UNITED STATES MAGISTRATE JUDGE




                                 -9-
